 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 1 of 11                     PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


Allison Remscheid,                                    )
                                                      )
               Plaintiff,                             )
                                                      )   Civil Action, Case No.: ____________
v.                                                    )
                                                      )   JURY DEMANDED
                                                      )
Lion TotalCare, Inc.,                                 )
      an Ohio Corporation.                            )
                                                      )
               Defendant.                             )


                   VERIFIED COMPLAINT FOR VIOLATIONS OF
                THE FAMILY AND MEDICAL LEAVE ACT (FMLA) AND
                  THE AMERICANS WITH DISABILITIES ACT (ADA)


       COMES NOW Plaintiff Allison Remscheid (hereinafter referred to as "Ms. Remscheid"

or “Plaintiff”), by and through counsel, and for her Complaint against Defendant Lion TotalCare,

Inc. (hereinafter referred to as “Lion” or “Defendant”) states as follows.

                               NATURE OF THE COMPLAINT

       1.      Ms. Remscheid brings a cause of action under federal law, specifically the Family

and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. and the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12112.

       2.      Ms. Remscheid brings this action against Lion TotalCare, Inc., an Ohio corporation,

for the company’s wrongful and discriminatory conduct, culminating in her termination, that she

suffered in response to exercising her rights under the FMLA and based upon her disability in

violation of the ADA.




                                                               Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 2 of 11                      PageID 2




       3.      Ms. Remscheid seeks back pay and front pay; liquidated damages; compensatory

and/or other damages as permitted under the FMLA and ADA; and attorney’s fees, costs, and

expenses incurred in this action.

       4.      Ms. Remscheid filed a Charge of Discrimination with the EEOC on September 28,

2020 alleging disability discrimination.

       5.      The EEOC issued a Dismissal and Notice of Rights to Ms. Remscheid on October

8, 2020.

       6.      As required under ADA, Ms. Remscheid brings the disability discrimination

claims in this Complant within 90 days of issuance of the EEOC’s right to sue letter.


                                            PARTIES

       7.      Ms. Remscheid is a resident of Lakeland, Shelby County, Tennessee.

       8.      At all relevant times, Ms. Remscheid was an employee of Defendant as defined

under the ADA, 42 U.S.C. § 12111(4).

       9.      Defendant Lion TotalCare, Inc. is an Ohio corporation and may be reached for

service through its registered agent, QI Services, Inc., The Federal Reserve Building, 150 E. Fourth

Street, 4th Floor, Cincinnati, OH 45202.

                                JURISDICTION AND VENUE

       10.     This action for damages is brought pursuant to the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, et seq and the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12112, et seq.

       11.     This Court has federal question subject matter jurisdiction under 29 U.S.C. §

2615(a).




                                                               Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 3 of 11                    PageID 3




        12.    Defendant is a legal entity incorporated in the State of Ohio but has a substantial

presence in the Western Division of Tennessee through its business located in Memphis,

Tennessee. Therefore, this Court has personal jurisdiction over Defendant.

        13.    Defendant does business in the Western Division of Tennessee. Furthermore, a

substantial part of the events giving rise to Ms. Remscheid’s claims occurred in the Western

District of Tennessee. Thus, pursuant to 28 U.S.C. § 1391(b), venue for this action properly lies

in the Western District of Tennessee.

                                     FACTUAL BACKGROUND

        14.    Defendant employed Ms. Remscheid from September 12, 2016, until May 19,

2020.

        15.    Ms. Remscheid worked as a Shipping and Receiving Clerk, Team Lead, for

Defendant.

        16.    On January 2020, Ms. Remscheid took around one month of FMLA leave and

returned to work on February 16, 2020.

        17.    After returning to work, Ms. Remscheid was also approved for intermittent leave

for the remainder of 2020.

        18.    Defendant, through Ms. Remscheid’s supervisor and the company’s Human

Resources representative, communicated to Ms. Remscheid that all of the company’s employees

were eligible for FMLA and that the company had removed, as a matter of policy, the FMLA’s

exemptions from coverage for workplaces with fewer than 50 employees within a 75-mile radius.

        19.    Soon thereafter, Ms. Remscheid’s manager stated that he was disgruntled with her

taking unpredictable leave, notwithstanding the fact that the leave had been approved by HR and

requested by her doctor based upon a bona fide disability.




                                                              Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 4 of 11                        PageID 4




       20.     Ms. Remscheid was repeatedly asked to redo the work of an employee who had

been put in Ms. Remscheid’s former position but who had not been trained properly, requiring

Ms. Remscheid to do extra work to correct the many mistakes that had been made.

       21.     As a result, her PTSD, the condition for which she was taking leave, was

triggered, thus worsening her condition.

       22.     This aggravation was especially acute in the first few days after returning from a

period of intermittent leave.

       23.     Ms. Remscheid pleaded with her manager to put someone in the position with the

proper training so that her condition would not be unnecessarily triggered; he refused.

       24.     She complained to Human Resources regarding this discriminatory conduct by

her manager and the negative comments he had made regarding her need for special

accommodation, but HR refused to take any action.

       25.     On May 19, 2020, Ms. Remscheid was terminated from her position with Lion

TotalCare based upon false accusations of drug use and other unsubstantiated charges.

       26.     It is Ms. Remscheid’s position, based upon the evidence, that she was, in fact,

terminated purportedly based upon her employer’s intolerance and disdain for her exercise of her

rights under the FMLA and for her disability.

                                     COUNT I
                  VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

       27.     Ms. Remscheid re-alleges and incorporates herein the allegations contained in

Paragraphs 1 through 26 as if they were set forth fully herein.

       28.     Upon information and belief, at all relevant times, Defendant has been, and

continues to be, an “employer” within the meaning of the FMLA, 29 U.S.C. § 2611(4).




                                                                  Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 5 of 11                      PageID 5




       29.      Upon information and belief, at all relevant times, Defendant has employed

and/or continues to employ “employee[s],” such as Ms. Remscheid.

       30.      Upon information and belief, at all relevant times, Ms. Remscheid was an

“eligible employee” within the meaning of the FMLA, 29 U.S.C. § 2611(2).

       31.      The FMLA requires each covered employer, such as Defendant, to provide

eligible employees “a total of 12 workweeks of leave during any 12-month period.” 29 U.S.C.

§ 2612(a)(1).

       32.      An eligible employee, such as Ms. Remscheid, is entitled to FMLA leave if the

employee has a “serious health condition that makes the employee unable to perform the

functions of the position.” 29 U.S.C. § 2612(a)(1).

       33.      The FMLA specifies that “it shall be unlawful for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise” the rights granted to the employee

under the FMLA. 29 U.S.C. § 2615(a)(1).

       34.      The FMLA further provides that “it shall be unlawful for any employer to

discharge or in any other manner discriminate against any individual for opposing any practice

made unlawful by this subchapter.” 29 U.S.C. § 2615(a)(2).

       35.      Defendant, in its communications to Ms. Remscheid, stated unequivocally that, as

a matter of company policy, it extended FMLA leave to all employees, including Ms.

Remscheid, notwithstanding the FMLA’s exemption of workplaces with fewer than 50

employees within a 75-mile radius.

       36.      Defendant, under the aforementioned policy, granted Ms. Remscheid FMLA

leave, including intermittent leave.




                                                               Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 6 of 11                     PageID 6




       37.     Ms. Remscheid relied upon Defendant’s statement that it was subject to the

FMLA and that its employees, including Ms. Remscheid, were eligible for FMLA leave.

       38.     Based upon its representations to Ms. Remscheid that it was subject to the FMLA

and that its employees, including Ms. Remscheid, were eligible for FMLA leave, and its granting

of FMLA leave to Ms. Remscheid, Defendant is, as a matter of law, equitably estopped from

claiming exemption from the FMLA and/or claiming that Ms. Remscheid was not an eligible

employee under the FMLA.

       39.     Ms. Remscheid was approved for intermittent leave in February 2020 for the

remainder of the year.

       40.     Ms. Remscheid’s manager, through words and actions, made it clear that he

disapproved of her intermittent leave.

       41.     Ms. Remscheid’s manager made it difficult for her to sustain her intermittent

schedule by having someone fill in for her that was incapable of doing the job, leaving Ms.

Remscheid to clean up the mess each time she returned from leave.

       42.     Ultimately, in the face of her repeated complaints about mistreatment and

interference with intermittent leave, Ms. Remscheid was terminated for exercising her rights under

the FMLA and is owed just compensation.

       43.     Ms. Remscheid sustained substantial monetary and non-monetary damages as a

result of Defendant's illegal conduct, and she demands such legal and equitable relief as will

effectuate the purposes of the FMLA, including but not limited to, the following:

       a.      Back pay;
       b.      Front pay;
       c.      Liquidated damages;
       d.      Costs and attorney’s fees;




                                                               Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 7 of 11                        PageID 7




        e.     Any other relief that this Court deems just and equitable.

                                    COUNT II
                 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        44.    Ms. Remscheid re-alleges and incorporates herein the allegations contained in

Paragraphs 1 through 43 as if they were set forth fully herein.

        45.    Upon information and belief, at all relevant times, Defendant has been, and

continues to be, an “employer,” as defined under the ADA, 42 U.S.C. § 12111(5).

        46.    Upon information and belief, at all relevant times, Defendant has employed

and/or continues to employ “employee[s],” such as Ms. Remscheid.

        47.    Upon information and belief, at all relevant times, Ms. Remscheid was an eligible

“employee” as defined under the ADA, 42 U.S.C. § 12111(4).

        48.    The Americans with Disabilities Act (ADA) prohibits employers from taking

adverse actions against employees based upon their disability.

        49.    The purpose of the ADA is to prohibit adverse employment actions based on

disability.

        50.    The ADA provides, in relevant part, that “no covered entity shall discriminate

against a qualified individual with a disability because of the disability of such individual in

regard to job application procedures, the hiring, advancement, or discharge of employees,

employee compensation, job training and other terms and conditions of employment.” 42 U.S.C.

§ 12112(a).

        51.    The ADA prohibits: 1) treating a qualified individual with a disability differently

because of the disability, perceived disability, or records of a disability; 2) not making a

reasonable accommodation to a known physical or mental limitation of an otherwise qualified




                                                                  Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 8 of 11                        PageID 8




individual with a disability, 3) use of qualification standards or selection devices that tend to

screen out individuals with disabilities.

       52.      Ms. Remscheid was continually harassed, belittled, treated differently from her

non-disabled, similarly situated co-workers, and ultimately terminated because of her disability

and her need to take occasional leave.

       53.      The simple accommodations required by Ms. Remscheid caused her employer no

“undue hardship.”

       54.      Consequently, Defendant violated the ADA by failing to reasonably

accommodate Ms. Remscheid’s disability and for terminating her based on this disability.

       55.      Ms. Remscheid sustained substantial monetary and non-monetary damages as a

result of Defendant's illegal conduct, and she demands such legal and equitable relief as will

effectuate the purposes of the ADA, including but not limited to, the following:

             a. Back pay;
             b. Front pay;
             c. Compensatory damages;
             d. Punitive damages;
             e. Costs and attorney’s fees;
             f. Any other relief that this Court deems just and equitable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

     1.         A declaratory judgment that the practices complained of herein are unlawful under

the ADA;

     2.         Pre-Judgment interest, as provided by law;

     3.         An award of money damages for lost back pay and lost front pay, including

liquidated damages, in an exact amount to be determined at trial;




                                                                Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
 Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 9 of 11                         PageID 9




     4.        Compensatory damages;

     5.        Punitive damages;

     6.        An award of money to Ms. Remscheid for costs and expenses of this action incurred

herein, including reasonable attorneys’ fees and expert fees; and

     7.        Any and all such other and further legal and equitable relief as this Court deems

necessary, just, and proper.

                                  DEMAND FOR JURY TRIAL

     Plaintiff Allison Remscheid hereby demands a jury trial on all causes of action and claims

with respect to which she has a right to jury trial.

Dated: December 29, 2020                               Respectfully submitted,

                                                       s/Philip Oliphant________________
                                                       Alan G. Crone, TN Bar No. 014285
                                                       Philip E. Oliphant, TN Bar No. 025990
                                                       THE CRONE LAW FIRM, PLC
                                                       88 Union Avenue, 14th Floor
                                                       Memphis, TN 38103
                                                       901.737.7740 (voice)
                                                       901.474.7959 (voice)
                                                       901.474.7926 (fax)
                                                       acrone@cronelawfirmplc.com
                                                       poliphant@cronelawfirmplc.com
                                                       Attorneys for Plaintiff




                                                                   Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 10 of 11                     PageID 10




                          DECLARATION AND VERIFICATION


       I, Allison Remscheid, verify and declare that the facts stated in the forgoing Verified

Complaint for violation of the Family and Medical Leave Act are true to the best of my

knowledge and belief, and that the Complaint was not made out of levity or by collusion with

Defendant, but in sincerity and truth for the causes mentioned in the Complaint.




                                                     _________________________
                                                     Allison Remscheid
                                                     12 / 29 / 2020
                                                     __________________________
                                                     Date




                                                              Doc ID: dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
    Case 2:20-cv-02942-SHL-atc Document 1 Filed 12/29/20 Page 11 of 11           PageID 11

                                                                                 Audit Trail

Title
                            Remscheid - Complaint to review/verify
File Name
                        Remscheid Complaint.pdf
Document ID
                      dfdb2ba7dd83a91ebf897b9c4d83fba5426d9562
Audit Trail Date Format
          MM / DD / YYYY
Status                              Completed




                 12 / 29 / 2020   Sent for signature to Allison Remscheid
                 14:37:34 UTC-6   (alwallace032314@gmail.com) from jlc@cronelawfirmplc.com
                                  IP: 96.84.128.62




                 12 / 29 / 2020   Viewed by Allison Remscheid (alwallace032314@gmail.com)
                 14:40:43 UTC-6   IP: 75.64.45.176




                 12 / 29 / 2020   Signed by Allison Remscheid (alwallace032314@gmail.com)
                 14:45:37 UTC-6   IP: 75.64.45.176




                 12 / 29 / 2020   The document has been completed.
                 14:45:37 UTC-6
